DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
On pages 10-11 Applicant argues drawing and specification objections are overcome.
On page 11 regarding 112a rejections Applicant argues that the presence of a first and second shaft encoder is inherent within a rotation device since the only way a rotation signal could be transmitted is by the use of an encoder. Regarding the “trajectories” Applicant argues amendments overcome these rejections.
The Examiner respectfully agrees amendments overcome these rejections.
On pages 12-13 regarding 112b rejections Applicant argues amendments overcome the rejections of record.
The Examiner respectfully agrees amendments overcome these rejections.
On pages 13-14 regarding 102 rejections Applicant argues the amendments overcome the rejection of record. Applicant argues further that while the claim doesn’t specifically require the programming, the person of ordinary skill understands that a device cannot operate by itself without being programmed, meaning the features of 
The Examiner respectfully disagrees, noting that the previous claim language did not require any programming of a processor or control device. Regarding newly amended claims however, see the rejection below.
On pages 14-15 Applicant argues Lim doesn’t teach elements 25 or 35 could sense/measure force and thus are not “force sensors”. Applicant argues a person can understand that an IMU uses multi-axes, accelerometers, gyroscopes, and other sensors to estimate an object’s position/orientation in space but would not be capable of measuring force. 
The Examiner respectfully notes Lim was never recited as being force senesors, making this argument unclear.
On page 15-16 regarding Sankai Applicant argues [0098] does not discuss a force sensor but discloses a “reaction force sensor 50a” which detects a force. Thus, Applicant argues either the position or the function of the sensors are totally different from the instant application. 
The Examiner notes the lack of clarity in this argument, since a sensor which detects a reaction force would inherently be considered to be a force sensor. Further, Sankai distinctly recites the sensor can be “(for example, a force sensor”. It is unclear to the Examiner how a “force sensor” cannot be considered to be a “force sensor”.
On page 17 Applicant argues Lim does not discuss either the IRL method or Q-learning method (regarding claim 17), and thus there is no “learning mechanism”. 

On pages 17-18 Applicant summarizes features from their specification. 

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11 is objected to for claiming “a control device, carried by said waistband assembly, said control device electrically connected to said first…”. It appears there is a missing word or two after “device” and before “electrically”.  
Further, the claim is missing a transition word between “…and said second force sensor,” and “said control device” and an additional transition word is missing between “and said second force sensor, said control device” and “configured to calculate a first motion…”.
Further, the claim refers to “said first force sensor signal” and “said second force sensor signal” with improper antecedent basis and later in the claim (next paragraph) refers to “a first force signal” and “a second force signal”. It is unclear whether or not these are different elements from one another. If they are the same element, antecedent basis should be perfected.
Further, the phrase “…wherein said first force sensor and said second force sensor transmits a first force…” appears to be grammatically incorrect, and is believed should use the word “transmit” instead of “transmits”.
Further, the claim is unclear for missing a transition word between “…wherein said control device…” and “configured to calculate said first motion track…”.
Claim 12 is objected to for changing the word “are” to “is” which is grammatically incorrect. (…wherein a plurality of pressure sensors is disposed on said bottom supporting…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is unclear for referring to an “action input” when it is unclear what this is and how it relates to the remainder of the walking rehabilitation robot system.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20150127018 A1) hereinafter known as Lim in view of Sankai (US 20060211956 A1 further in view of Lim et al. (US 20180116827 A1), hereinafter known as Lim ‘827.
Regarding claims 11 and 15 Lim discloses walking rehabilitation robot system adapted for being mounted on a user (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Lim was considered capable of performing the cited intended use of being mounted on a user. See, for example Figure 2.) comprising: 
a waistband assembly (Figures 1-2 items 11, 12);
two robotic legs coupled to the waistband (Figures 1-2 items 20/30/40 and 20a/20a/40a), wherein each of the legs comprises:
a first link device (Figure 2 item 22); 
a first rotation device disposed at one end of the first link device and connected between the waistband assembly and first link device (Figure 2 item 21), wherein the first rotation device comprises a first motor ([0045]) and a first rotation device which detects a rotation of the first motor to generate a first rotation signal (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Lim discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, [0045], [0051]);
a second link device (Figure 2 item 32); 
a second rotation device disposed at one end of the second link device and connected between the first and second link devices (Figure 2 item 31), wherein the second rotation device comprises a second motor and a second rotation device which detects a rotation of the second motor to generate a second rotation signal ([0053]); and 
a first sensor disposed on the first link device capable of transmitting a first signal (Figure 3 item 25) and a second sensor disposed on the second link device capable of transmitting a second signal (Figure 3 item 35); and  
a control device carried by the waistband assembly (Figure 2 item 10; [0039]), wherein the control device is electrically connected to the two rotation devices ([0044], [0065]) and first and second sensors ([0045], [0056], 
wherein the control device is configured to calculate a first motion responsive to (and based on variations of) the first and second rotation signals of one of the legs and calculate a second motion and transmit control signals for the other robotic leg ([0044], [0013], [0045] the sensors provide rotation information (i.e. rotation angle, angular velocity, angular acceleration, etc.) and that information is sent via signals to the control device, who calculates and controls a first motion (torque) based upon that information; Both legs are controlled this way);
but is silent with regards to the sensors on the first and second link being force sensors which vary their resistance based on force,
the device calculating a first motion track for the first leg and a second motion track for the other leg, responsive to the rotation signals and force sensor signals,
and the first motion track being symmetric to the second motion track.
However, regarding claims 11 and 15 Sankai teaches wherein force sensors are provided on a force assistance device ([0098]; forces sensors are understood to inherently vary their resistance according to the force value applied). Lim and Sankai are involved in the same field of endeavor, namely walking assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lim so that any type of sensor which provides information to a control unit is used, including a more information to the control system can only reduce the number of errors and miscalculations a control system can make in regards to controlling the device’s walking/instructions (Sankai [0098]). The inclusion of a “force sensor” within the sensing units 25, 35, 45 of Lim would have occurred as obvious to the person of ordinary skill for this reason.
Further, regarding claim 11 Lim ‘827 teaches a walking assistance device which utilizes sensor signal information ([0021]) to calculate a first motion track for one leg and a second motion track for another leg ([0012] the determination of the assistance force (i.e. torque provided by the actuator) is understood to be determining the “motion track” for each of the legs, since a motion “track” simply defines a “path”, “course”, or “sequence of events” (Merriam-Webster). Thus, the motion of the actuator determining the motion of the motor for each limb is understood to be a motion track of each limb), the first and second motion tracks being symmetric ([0004] the goal of Lim ‘827 is to utilize their method to provide users with an asymmetric gait with a symmetric one (symmetric gaits inherently indicating symmetric “motion tracks” since the gait of the user wearing the assistance device must include the motion tracks of the actuators which provide the symmetric gait.). See also [0050]-[0052]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Sankai further in view of Lim ‘827, and further in view of Oddsson et al. (US 20050131317 A1) hereinafter known as Oddsson.
Regarding claim 12 Lim discloses, or the Lim Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim further discloses each of the robotic legs further comprises:
a bottom supporting device disposed at a second end of the second link device (Figure 2 item 42) which is adapted to support the user (this is stated as an “intended use” of the bottom supporting device, which the device is 
wherein a pressure sensor is disposed on the bottom supporting device ([0062] pressure sensor) which is electrically connected to the control device ([0062]);
said pressure sensor being capable of generating and transmitting a plurality of pressure signals to said control device in response to a pressure variation between said bottom supporting device and said user when the one robotic leg is displaced by the user (this is an “intended use” of the pressure sensors (see explanation regarding “intended uses”) above. Also see [0062]);
wherein the control device is additionally configured to control based on the pressure signals of the robotic leg ([0062] the sensor signals are sent to the processor),
but is silent with regards to there being a plurality of pressure sensors.
However, regarding claim 12 Oddsson teaches wherein a plurality of pressure sensors can be present ([0008]). Lim and Oddsson are involved in the same field of endeavor, namely walking assistance systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lim Sankai Lim ‘827 Combination so that there are more than one sensor such as is taught by Oddsson since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
claim 13 the Lim Sankai Lim ‘827 Oddsson Combination teaches the system of claim 12 substantially as is claimed,
wherein Oddsson further discloses said pressure sensors detect applied forces at different positions of said user (Oddsson Figure 5),
and wherein the Combination further teaches the control device is configured to determine movements of said bottom supporting device from difference values between the plurality of pressure signals and calculate a center of pressures on said user (Lim [0062] the ground reaction force is calculated; Oddsson [0074] the center or pressure is calculated from each of the sensors in the array).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Sankai further in view of Lim ’827 or in the alternative over Lim in view of Sankai further in view of Lim ‘827 and further in view of Akashi et al. (US 20180026573 A1), hereinafter known as Akashi.
Regarding claim 16 the Lim Sankai Lim ‘827 Combination teaches the system of claim 11 substantially as is claimed,
wherein Lim ‘827 further discloses the first motion track is used to calculate the second motion track corresponding to said first motion track ([0050]) in an IRL and Q-learning method (this is still stated as an “intended use” of the motion tracks (see explanation above). However, in order to advance prosecution the Examiner notes that both IRL and Q-learning methods are well-known in the art for controlling a motor for mimicking human movement. See 
Regarding claim 17 the Lim Sankai Lim ‘827 Combination the system of claim 11 substantially as is claimed,
wherein the Combination further teaches the control device uses an IRL method to analyze a translation, a rotation, and an acting force in said first motion track, and uses a Q-learning method to generate action inputs for the second motion track corresponding to said translation, rotation, and action force (this is still recited as an “intended use” of the control device. See the explanation above and the rejection to claim 11 above. However, in the attempt to advance prosecution the Examiner refers to the explanation in the rejection to claim 16 above regarding Akashi and Q-learning and IRL being known in the art), and wherein the control device is configured to calculate the torque of the first and second motor which are required by the second track according to action inputs and wherein the control device is configured to control the first and second motor to output the torques to make the other robotic leg generate the second motion track symmetric to the first track (Lim [0017] as well as the explanation in the rejection to claim 11 above in view of Lim ‘827: the control device of the Combination calculates the torque of each motor for both legs, and the goal is to create a symmetric gait by controlling the motors of each leg to output a torque conducive to the symmetric gait).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/04/22